November 3, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals
                             MARY RIGGINS, Appellant

NO. 14-09-00495-CV                      V.

RONALD E. HILL, LINDA C. HILL, WEST COLUMBIA PLAZA LTD. AND LUCKY
                      LINDY DEVELOPMENT, Appellees
                            ____________________
    This cause, an appeal from the judgment in favor of appellees, Ronald E. Hill,
Linda C. Hill, West Columbia Plaza Ltd. and Lucky Lindy Development, signed
February 2, 2009, was heard on the transcript of the record. We have inspected the
record and find error in the judgment. We therefore REFORM the judgment of the court
below to condition the award of appellate attorney's fees on the appellees' success on
appeal.

      We order the judgment of the court below AFFIRMED except as modified in this
judgment.

      We further order this decision certified below for observance.